            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RAYMOND STRONG,
FDOC Inmate No. D46393,
    Plaintiff,

vs.                                             Case No.: 3:19cv4822/RV/EMT

A. SKIGEN, et al.,
     Defendants.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 18, 2020 (ECF No. 10). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections---and he has filed objections (ECF No. 12)---pursuant

to Title 28, United States Code, Section 636(b)(1).         I have made a de novo

determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

             and incorporated by reference in this order.
                                                                            Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

              pursuant to 28 U.S.C. § 1915A(b)(1);

       3.     All pending motions are DENIED as moot.

       4.     The clerk is directed to enter judgment accordingly and close this case.

       DONE AND ORDERED this 3rd day of April 2020.



                                 /s/ Roger Vinson               /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4822/RV/EMT
